                                                         Case 2:20-cv-00572-JAD-BNW Document 27
                                                                                             26 Filed 03/11/21
                                                                                                      03/10/21 Page 1 of 2



                                                    1    AARON R. MAURICE, ESQ.
                                                         Nevada Bar No. 6412
                                                    2    BRITTANY WOOD, ESQ.
                                                         Nevada Bar No. 7562
                                                    3    ELIZABETH E. ARONSON, ESQ.
                                                         Nevada Bar No. 14472
                                                    4    MAURICE WOOD
                                                         9525 Hillwood Drive, Suite 140
                                                    5    Las Vegas, Nevada 89134
                                                         Telephone: (702) 463-7616
                                                    6    Facsimile: (702) 463-6224
                                                         E-Mail: amaurice@mauricewood.com
                                                    7               bwood@mauricewood.com
                                                                    earonson@mauricewood.com
                                                    8
                                                         Attorneys for Plaintiff,
                                                    9    GW GRUNDBESITZ AG
                                                    10
                                                                                         UNITED STATES DISTRICT COURT
                                                    11
                                                                                              DISTRICT OF NEVADA
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                    12
               9525 Hillwood Drive, Suite 140
MAURICE WOOD




                                                          GW GRUNDBESITZ AG, a corporation organized             Case No. 2:20-CV-00572-JAD-BNW
                 Las Vegas, Nevada 89134




                                                    13    under the laws of the Swiss Confederation,
                                                    14                      Plaintiff,                           STIPULATION AND ORDER TO
                                                                                                                 CONTINUE SCHEDULED
                                                    15                vs.                                        DEADLINES
                                                    16    A. INVESTMENTS, LLC, a dissolved Nevada
                                                          limited liability company; LEZLIE GUNN, an             (First Request)
                                                    17    individual,
                                                    18                      Defendants.                                   ECF No. 26

                                                    19
                                                                     Plaintiff GW Grundbesitz AG (“Plaintiff”) and Defendants A. Investment, LLC and
                                                    20
                                                         Lezlie Gunn, as trustee for A. Investments, LLC (“Defendants”), by and through their respective
                                                    21
                                                         counsel of record, hereby submit this Stipulation and Order to Continue Scheduled Deadlines
                                                    22
                                                         pursuant to LR IA 6-1 and LR 7-2.
                                                    23
                                                                     On February 18, 2021, Defendants filed a Motion for Summary Judgment (ECF No. 25).
                                                    24
                                                         Plaintiff’s response is currently due March 11, 2021.
                                                    25
                                                         ///
                                                    26
                                                         ///
                                                    27
                                                         ///
                                                    28

                                                         (10636-1)                                Page 1 of 2
                                                         Case 2:20-cv-00572-JAD-BNW Document 27
                                                                                             26 Filed 03/11/21
                                                                                                      03/10/21 Page 2 of 2



                                                    1                Due to an illness in Plaintiff’s counsel’s office and a trial which is scheduled to

                                                    2    commence on March 22, 2021, Plaintiff respectfully requests additional time to prepare its

                                                    3    response to Defendants’ Motion for Summary Judgment. The parties have agreed to extend the

                                                    4    deadline for Plaintiff to file its Response to April 9, 2021. The parties have also agreed to extend

                                                    5    the deadline for Defendants to file their Reply brief.

                                                    6    Event Deadline                                                      Current Date New Date

                                                    7    Response to Defendants’ Motion for Summary Judgment                 03/11/21       04/09/21

                                                    8    Reply Brief in Support of Motion for Summary Judgment 04/23/21                     05/07/21
                                                    9
                                                    10               This is the first request for an extension which is brought in good faith and not for
                                                    11   purposes of delay.
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                    12
               9525 Hillwood Drive, Suite 140
MAURICE WOOD
                 Las Vegas, Nevada 89134




                                                    13   DATED this 10th day of March, 2021.                     DATED this 10th day of March, 2021.
                                                    14               MAURICE WOOD                                       WILSON, ELSER, MOSKOWITZ,
                                                                                                                        EDELMAN & DICKER LLP
                                                    15   By:         /s/ Aaron R. Maurice
                                                                     Aaron R. Maurice, Esq.                      By:   /s/ Jonathan C. Pattillo_______________
                                                    16               Nevada Bar No. 6412                               Chad C. Butterfield, Esq.
                                                                     Brittany Wood, Esq.                               Nevada Bar No. 010532
                                                    17               Nevada Bar No. 7562                               Harry V. Peetris, Esq.
                                                                     Elizabeth E. Aronson, Esq.                        Nevada Bar No. 006448
                                                    18               Nevada Bar No. 14472                              Jonathan C. Pattillo
                                                                     9225 Hillwood Drive, Suite 140                    Nevada Bar No. 13929
                                                    19               Las Vegas, Nevada 89134                           6689 Las Vegas Blvd. South, Suite 200
                                                                     Attorneys for Plaintiff                           Las Vegas, Nevada 89119
                                                    20               GW Grundbesitz AG                                 Attorneys for Defendants
                                                                                                                       Investments, LLC and Lezlie Gunn,
                                                    21                                                                 Trustee for A. Investments, LLC
                                                    22
                                                    23
                                                    24                                                  IT IS SO ORDERED.
                                                    25                                                  ________________________________________
                                                    26                                                  UNITED STATES DISTRICT COURT JUDGE

                                                    27
                                                    28

                                                         (10636-1)                                 Page 2 of 2
